DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherstinsky et al. (Patent No. US 6,464,795 B1).
Regarding claim 1, Sherstinsky teaches a semiconductor processing system component comprising:
a mixing manifold comprising a body (col. 8 line 62 through col. 9 line 33: composite manifold body 30, configured for mixed gas distribution, including body 70 and 72) characterized by a first surface (figs. 2 and 7: outer surface, including upper and/or lower surfaces, of body portion 70) and a second surface opposite the first surface (outer surface, including upper and/or lower surfaces, of body portion 72, which opposes upper and lower surfaces of 70), the mixing manifold defining a central channel (col. 9 line 19 & fig. 7: central pipe 90) extending through the mixing manifold from the first surface through the second surface (figs. 2 & 7: 90 extends from upper and lower surfaces of 70 through bottom surface of 72), 
wherein the mixing manifold defines a first trench (col. 9 lines 26-27: inner annular channel 78) defined within the first surface of the mixing manifold (fig. 7: 78 defined within outer surface of manifold portion 70), 

wherein the first inner sidewall defines a plurality of apertures (see annotated fig. 10 below: apertures coupling 78 and bypass channels 132, and/or passageway 127) through the first inner sidewall (fig. 10: apertures extend through inner sidewall of 78), and 
wherein the first trench provides fluid access to the central channel through the plurality of apertures defined in the first inner sidewall (col. 12 line 42 through col. 12 line 1 & fig. 10: 78 provides fluid access between to 90 through apertures, channels 132 and passageways 126 and 127).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First surfaces)][AltContent: arrow][AltContent: textbox (Second surface)][AltContent: ][AltContent: textbox (Mixing manifold body)]
    PNG
    media_image1.png
    794
    488
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Apertures)][AltContent: arrow][AltContent: textbox (First trench, including inner and outer radii)][AltContent: arrow]
    PNG
    media_image2.png
    652
    563
    media_image2.png
    Greyscale


Regarding claim 2, Sherstinsky teaches the semiconductor processing system component of claim 1, further comprising a port (col. 9 lines 7-8: holes 84 and/or conduits 85) defined in the mixing manifold proximate the first surface (fig. 7: 84 disposed proximate lower surface of 70, 85 disposed proximate upper surface of 70), wherein the port is fluidly coupled with the first trench (col. 9 lines 30-39 & fig. 10: 84/85 fluidly coupled to 78 by channels 80 and 82).

Regarding claim 3, Sherstinsky teaches the semiconductor processing system component of claim 1, wherein the mixing manifold further comprises a second trench (col. 9 line 1: outer channel 80) 

Regarding claim 4, Sherstinsky teaches the semiconductor processing system component of claim 3, wherein the second trench is characterized by an inner radius at a second inner sidewall, and wherein the second inner sidewall further defines the outer radius of the first trench (fig. 10: inner sidewall of 80 defines outer radius of 78).

Regarding claim 5, Sherstinsky teaches the semiconductor processing system component of claim 4, wherein the second inner sidewall defines a plurality of apertures through the second inner sidewall and providing fluid access to the first trench (col. 1 lines 61-65 & fig. 10: plurality of apertures 82 provide fluid communication between 78 and 80).

Regarding claim 6, Sherstinsky teaches the semiconductor processing system component of claim 5, wherein each aperture of the plurality of apertures defined through the second inner sidewall are radially offset from each aperture of the plurality of apertures defined through the first inner sidewall (fig. 8: 82 radially offset through sidewall between 80 and 78).

Regarding claim 7, Sherstinsky teaches the semiconductor processing system component of claim 5, wherein two apertures are defined through the second inner sidewall at opposite ends of a diameter through the second inner sidewall (fig. 8: two apertures 82 located radially opposite a diameter of the inner sidewall of 80).

Regarding claim 8, Sherstinsky teaches the semiconductor processing system component of claim 7, wherein a port is defined by the mixing manifold equidistantly between the two apertures defined through the second inner sidewall (fig. 8: port 101 located equidistant between two opposing apertures 82).

Regarding claim 9, Sherstinsky teaches the semiconductor processing system component of claim 1, wherein at least three apertures are defined in the first inner sidewall, and wherein the apertures are distributed equidistantly about the first inner sidewall (fig. 10: at least 3 equidistant apertures arranged in inner sidewall of 78).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sherstinsky as applied to claim 1 above, and further in view of Closs et al. (PG Pub. No. US 2017/0030626 A1).
Regarding claim 10, Sherstinsky teaches the semiconductor processing system component of claim 1, comprising a first inner sidewall.
Sherstinsky is silent to wherein the first inner sidewall is characterized by a chamfered edge.
Closs teaches a gas manifold including a gas channel with a chamfered edge (¶ 0076).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gas channel of Sherstinsky with a chamfered edge, as a means to maintain a constant area passage to encourage appropriate gas flow (Closs, ¶ 0076).

Regarding claim 11, Sherstinsky in view of Closs teaches the semiconductor processing system component of claim 10, wherein the plurality of apertures defined in the first inner sidewall are defined through the chamfered edge of the first inner sidewall (Sherstinsky, fig. 10: plurality of apertures defined through inner sidewall of 78, as modified to include the chamfered edge of Closs).

Regarding claim 12, Sherstinsky in view of Closs teaches the semiconductor processing system component of claim 11, wherein the plurality of apertures are defined at an angle through the first inner sidewall (Sherstinsky, fig. 10: apertures through inner sidewall of 78 defined with at least a 90 degree angle).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sherstinsky as applied to claim 1 above, and further in view of Nguyen et al. (PG Pub. No. US 2017/0335457 A1).
Regarding claims 13-14, Sherstinsky teaches the semiconductor processing system component of claim 1, wherein the mixing manifold comprises metal (col. 1 lines 46-47).

Nguyen teaches a mixing manifold comprising nickel plating (¶ 0054).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the manifold of Sherstinsky with nickel plating, as a means to provide for improved corrosion resistance (Nguyen, ¶ 0054).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sherstinsky in view of Dunn et al. (PG Pub. No. US 2017/0121818 A1).
Regarding claim 15, Sherstinsky teaches a semiconductor processing system component comprising: 
a mixing manifold comprising a body (col. 8 line 62 through col. 9 line 33: composite manifold body 30, comprising portions 70 and 72, configured for mixed gas distribution) characterized by a first surface (figs. 2 and 7: outer surface, including upper and/or lower surfaces, of first body portion 70) and a second surface opposite the first surface (bottom surface of second body portion 72), the mixing manifold defining a central channel (col. 9 line 19 & fig. 7: central pipe 90) through the mixing manifold (fig. 8) extending from the first surface through the second surface (figs. 2 & 7: 90 extends from upper and lower surfaces of 70 through bottom surface of 72), 
wherein the mixing manifold defines a port (fig. 2: port on exterior of 30 to connect 90 to gas supply 86),

wherein the first trench is characterized by an inner radius at a first inner sidewall and an outer radius (fig. 10: 78 comprises inner sidewall and outer radius),
wherein the first trench provides fluid access to the central channel through the first inner sidewall (fig. 10: 78 provides fluid access to 90 through passages 126/127), 
wherein the mixing manifold further defines a second trench (col. 8 line 66 though col. 9 line 2: outer annular channel 80), 
wherein the second trench is located radially outward from the first trench (fig. 10: 80 located radially outward from 78), and 
wherein the port is fluidly coupled with the second trench (col. 9 lines 28-38: gas supply port fluidly coupled to 80 by intervening elements 90, 126/127. 132, 78 and 82).
Sherstinsky does not teach the port is defined along an exterior wall of the mixing manifold between the first surface and the second surface.
Dunn teaches a mixing manifold body (¶ 0071: 102, similar to 30 of Sherstinsky) comprising opposing first and second surfaces (fig. 3B: 102 comprises top surface of first body portion 104, and bottom surface of second body portion 106), wherein the mixing manifold defines a port ( 0075: passageway 142a, 142b, 144a and/or 144b, similar to gas inlet port of Sherstinsky), the port defined along an exterior wall of the mixing manifold between the first surface and the second surface (fig. 3B: at least passageways 142b and 144b defined along exterior wall of mixing manifold portion 106, between upper surface of 104 and bottom surface of 106).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the port of Sherstinsky along a sidewall extending between the first surface and the second 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 16, Sherstinsky in view of Dunn teaches the semiconductor processing system component of claim 15, wherein the second trench is characterized by an inner radius at a second inner sidewall (fig. 10: 80 comprises an inner sidewall), and wherein the second inner sidewall further defines the outer radius of the first trench (fig. 10: inner sidewall of 80 defines outer radius of 78).

Regarding claim 17, Sherstinsky in view of Dunn teaches the semiconductor processing system component of claim 16, wherein the second inner sidewall defines a plurality of apertures defined through the second inner sidewall and providing fluid access to the first trench (fig. 10: inner sidewall of 80 comprises plurality of apertures 82 providing fluid access to 78).

Regarding claim 18, Sherstinsky in view of Dunn teaches the semiconductor processing system component of claim 17, wherein the second inner sidewall defines two apertures through the second 

Regarding claim 19, Sherstinsky teaches a semiconductor processing system component comprising: 
a mixing manifold comprising a body (col. 8 line 62 through col. 9 line 33: composite manifold body 30, comprising portions 70 and 72 and configured for mixed gas distribution) characterized by a first surface and a second surface opposite the first surface (outer surface, including upper and/or lower surfaces, of first manifold body portion 70, and bottom surface of second manifold body portion 72), the mixing manifold defining a central channel (col. 9 line 19 & fig. 7: central pipe 90) extending from the  first surface the second surface (fig. 7: 90 extends from upper and lower surfaces of first manifold body portion 70 through bottom surface of second manifold body portion 72), 
wherein the mixing manifold defines a port (fig. 2: port to connect 90 to gas supply 86),
wherein the port is fluidly coupled with a first trench (col. 9 lines 28-31: port configured to route gas to inner annular channel 78) defined within the first surface of the mixing manifold (fig. 7: 78 defined within outer surface of first manifold body portion 70), 
wherein the first trench is characterized by an inner radius at a first inner sidewall and an outer radius (fig. 10: 78 comprises inner sidewall and outer radius), 

wherein the first inner sidewall defines at least three apertures through the first inner sidewall (fig. 10: inner sidewall of 78 comprises apertures fluidly coupled to passages 126/127), and
wherein the apertures are distributed equidistantly about the first inner sidewall (fig. 10: 126/127 arranged equidistant around inner sidewall of 78).
Sherstinsky does not teach the port is defined along a sidewall of the mixing manifold extending between the first surface and the second surface.
Dunn teaches a mixing manifold body (¶ 0071: 102, similar to 30 of Sherstinsky) comprising opposing first and second surfaces (fig. 3B: 102 comprises top surface of first body portion 104, and bottom surface of second body portion 106), wherein the mixing manifold defines a port (¶ 0075: passageway 142a, 142b, 144a and/or 144b, similar to gas inlet port of Sherstinsky), the port defined along a sidewall of the mixing manifold extending between the first surface and the second surface (fig. 3B: at least passageways 142b and 144b defined along exterior sidewall of mixing manifold portion 106, between upper surface of 104 and bottom surface of 106).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the port of Sherstinsky along a sidewall extending between the first surface and the second surface, as a means to control a flow of reactant and/or inert gas to a central channel (Dunn, ¶¶ 0076-0077).  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.  In the instant case, rearranging the port of Sherstinsky along a sidewall extending between the first surface and the second surface involves only routine skill in the art.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  

Regarding claim 20, Sherstinsky in view of Dunn teaches the semiconductor processing system component of claim 19, wherein the mixing manifold further comprises a second trench defined within the mixing manifold (col. 8 line 66 though col. 9 line 2: outer annular channel 80), wherein the second trench is located radially outward from the first trench (fig. 10: 80 located radially outward from 78).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nguyen et al. (PG Pub. No. US 2017/0335456 A1) teaches a mixing manifold body (136) including a trench (214) fluidly connected to a central channel (206B).
Wang et al. (PG Pub. No. US 2015/0069723 A1) teaches manifold body (10) including a trench (132) fluidly connected to a central channel (135) extending from a first surface toward a second surface of the body (fig. 9: 135 extends from a top surface toward a bottom surface of 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.